PER CURIAM.
Hubert Babb appeals from an order of the trial court revoking his probation. He argues that the trial court erred in accepting his plea of nolo contendere to the alleged violation, in that there was no factual basis for the plea. However, because Babb did not move to withdraw his plea below, the issue he now raises was not preserved for our review. Accordingly, we dismiss the instant appeal. See Stewart v. State, 586 So.2d 449, 451 (Fla. 1st DCA 1991).
Appeal dismissed.
JOANOS, C.J., and WIGGINTON and WOLF, JJ., concur.